The specification is objected to because “transfer” (page 3, last line) should be “selection.”  Correction is required.

The replacement drawing sheets filed on December 21, 2020 are not understood because they appear to be identical to their original counterparts filed on October 9, 2020 (which already include the elements mentioned in the remarks accompanying the replacement drawing sheets).
Fig. 3 is objected to because it is unclear.  Specifically, Fig. 3 is unclear because it contains two elements 20 (one on top, one on bottom) inconsistently delineating a pixel.  Correction is required (the top element 20 correctly delineates a pixel, as per pixel separation region 25, so the bottom element 20 should be deleted).
Fig. 3 is also objected to because element 17 on the left side should be 25 (the region to which element 17 points is a pixel separation region, not a selection transistor).  Correction is required.

Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of parent United States Patent 10,825,849.  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 2 is broader than (i.e., is anticipated by) the parent patent’s claim 14.  
As to claim 2, the parent patent’s claim 14 recites a light detecting device comprising:  a photoelectric conversion region disposed in a semiconductor substrate; 

Claims 2, 5, 6 and 8-12 are rejected under 35 U.S.C. 102(b) as being anticipated by United States Patent 4,173,765 (Heald), which was cited in the Information Disclosure Statement filed on October 9, 2020.
As to independent claim 2, Heald discloses a light detecting device (see the entire patent, including the Fig. 4 disclosure) comprising:  a photoelectric conversion region disposed in a semiconductor substrate 50/52 (column 3, lines 47-50); and a gate electrode 60 of a transistor 32 (column 3, lines 45-47), a part of the gate electrode being disposed in the semiconductor substrate, wherein at least a part of the photoelectric conversion region (the part of the 36/52 PN junction near gate oxide 56) overlaps the part of the gate electrode in a plan view.
As to dependent claim 5, an oxide film 56 (column 3, line 42) is disposed between Heald’s semiconductor substrate 50/52 and the part of the gate electrode 60.
As to dependent claim 6, Heald’s transistor is a transfer transistor (column 3, lines 52-55).
As to dependent claim 8, a channel portion of Heald’s transistor 32 is formed along the part of the gate electrode 60.
As to dependent claim 9, a channel portion of Heald’s transistor 32 is formed adjacent to the part of the gate electrode 60.
As to dependent claim 10, Heald’s photoelectric conversion region is one of a source and a drain of the transistor (column 3, lines 37-38).
As to dependent claim 11, Heald’s device further comprises a semiconductor region 34 disposed in the semiconductor substrate as the other of the source and the drain of the transistor (column 3, lines 60-61).
As to dependent claim 12, Heald’s semiconductor region 34 is disposed adjacent to the part of the gate electrode 60.

Claims 2, 5, 6 and 8-12 are rejected under 35 U.S.C. 102(e) as being anticipated by United States Patent 7,572,701 (Adkisson).  
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55.  See MPEP §§ 215 and 216.
As to independent claim 2, Adkisson discloses a light detecting device (see the entire patent, including the Fig. 4 disclosure) comprising:  a photoelectric conversion region 200 disposed in a semiconductor substrate 15; and a gate electrode 325 of a transistor, a part of the gate electrode being disposed in the semiconductor substrate, wherein at least a part of the photoelectric conversion region 200 overlaps the part of the gate electrode in a plan view.
As to dependent claim 5, an oxide film 56 (column 5, lines 27-35) is disposed between Adkisson’s semiconductor substrate 15 and the part of the gate electrode 325.
As to dependent claim 6, Adkisson’s transistor is a transfer transistor (column 7, lines 30-32).
As to dependent claim 8, a channel portion of Adkisson’s transistor is formed along the part of the gate electrode 325.
As to dependent claim 9, a channel portion of Adkisson’s transistor is formed adjacent to the part of the gate electrode 325.
As to dependent claim 10, Adkisson’s photoelectric conversion region 200 is one of a source and a drain of the transistor.
As to dependent claim 11, Adkisson’s device further comprises a semiconductor region 130 disposed in the semiconductor substrate as the other of the source and the drain of the transistor.
As to dependent claim 12, Adkisson’s semiconductor region 130 is disposed adjacent to the part of the gate electrode 325.

Claims 3, 4, 7, 13 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Registered practitioners can telephone the examiner at (202) 625-2694.  Any voicemail message left for the examiner should include the registration number of the registered practitioner calling.  The examiner’s supervisor is Wael Fahmy, whose telephone number is (571) 272-1705.

/MARK V PRENTY/Primary Examiner, Art Unit 2814